Citation Nr: 0923181	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-03 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 70 
percent, for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation, in excess of 20 
percent, for fibromyalgia.  

3.  Entitlement to an initial evaluation, in excess of 20 
percent, for degenerative disc disease of the lumbar spine.  

4.  Entitlement to an initial evaluation, in excess of 10 
percent, for right knee retropatellar syndrome.  

5.  Entitlement to an initial evaluation, in excess of 10 
percent, for left knee retropatellar syndrome.  




REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 2002.  

This appeal arises from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  During the pendency of his 
appeal the Veteran moved to the State of Arkansas and his 
appeal was forwarded to the Board of Veterans' Appeals 
(Board) from the No. Little Rock, Arkansas RO.  

The Veteran in his January 2006 notice of disagreement stated 
his hypertension symptoms were consistent with a 20 percent 
rating.  An October 2006 rating decision granted a 20 percent 
initial rating for hypertension.  The RO decision of October 
2006 satisfied the Veteran's appeal as to that issue.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In January 2006, the RO received a letter stating the Veteran 
had applied for benefits under the Social Security Act.  The 
Veteran alleged he had PTSD, degenerative disc disease of the 
lumbar spine, fibromyalgia and retropatellar pain syndrome.  
VA is required to obtain the Veteran's records from the 
Social Security Administration and any medical records 
obtained in support of his claim.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  The claims must be remanded to 
obtain the Veteran's records from the Social Security 
Administration.  

The Veteran has been examined by VA as to the severity of his 
service-connected fibromyalgia.  The VA examiner in December 
2008 attributed his joint pain in large part to his 
fibromyalgia, rather than his service-connected degenerative 
disc disease of the lumbar spine and retropatellar syndrome 
of the knees.  The claims are remanded to afford the Veteran 
a VA orthopedic examination to request that an examiner 
differentiate between his symptoms of fibromyalgia and his 
service-connected degenerative disc disease and retropatellar 
syndrome.  

In addition, the claims folder does not include any records 
of post service treatment for the Veteran's service-connected 
PTSD, degenerative disc disease or retropatellar syndrome.  
The Veteran should be asked to identify any records of 
treatment he has received for those disorders since his 
separation from the service.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should ask the Veteran to identify 
all health care providers who have 
treated him since his separation from the 
service in November 2002 for PTSD, 
fibromyalgia, degenerative disc disease 
of the lumbar spine, and bilateral 
retropatellar syndrome.  VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran.  

2.  VA should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his degenerative disc 
disease of the lumbar spine and 
retropatellar syndrome of the knees.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

The examiner is asked to report range of 
motion of the thoracolumbar spine and 
knees in degrees of arc and to comment on 
any functional impairment due to pain.  
If possible, report at what degree, 
motion elicits pain of the knees and 
lumbar spine.  Please comment on whether 
any pain noted is supported by adequate 
pathology.  

If possible, state to what degree the 
Veteran's lumbar spine pain and knee pain 
is attributable to service connected 
fibromyalgia, or to his service connected 
degenerative disc disease or 
retropatellar syndrome.  

4.  If the benefits sought on appeal 
remain denied the Veteran and his 
attorney should be provided with an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




